Exhibit 10.3

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

WHEREAS, Harbor Point Services, Inc., a Delaware company (the “Company”), and
Tom Wafer (“Executive”) are parties to that certain Employment Agreement dated
as of December 14, 2005 (the “Agreement”);

WHEREAS, it is now desirable to amend the Agreement to conform to the
requirements of section 409A of the Internal Revenue Code of 1986, as amended;

WHEREAS, it is also desirable to assign the Agreement to Harbor Point Re
Limited, an exempted limited liability company organized under the laws of
Bermuda (“Harbor Point Re Bermuda”);

NOW, THEREFORE, the parties agree that the Agreement be amended in the following
particulars, all effective as of December 31, 2008:

1. By adding the following at the end of Section 3(e) of the Agreement:

“To the extent that any such reimbursements are taxable to Executive, such
reimbursements shall be paid to Executive only if (i) the expenses are incurred
and reimbursable pursuant to a reimbursement plan that provides an objectively
determinable nondiscretionary definition of the expenses that are eligible for
reimbursement and (ii) the expenses are incurred during the Employment Period.
With respect to any expenses that are reimbursable pursuant to the preceding
sentence, the amount of the expenses that are eligible for reimbursement during
one calendar year may not affect the amount of reimbursements to be provided in
any subsequent calendar year, the reimbursement of an eligible expense shall be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and the right to reimbursement of the
expenses shall not be subject to liquidation or exchange for any other benefit.”

2. By substituting the following for Section 4(d) of the Agreement:

“(d) Termination by Executive for Good Reason. Executive may terminate his
employment with the Company for ‘Good Reason’ (as defined below). Executive’s
termination of employment shall be considered to be for ‘Good Reason’ only if,
(i) within 90 days following the occurrence of a Good Reason Event (as defined
below), Executive provides written notice to the Company specifying in
reasonable detail the circumstances claimed to provide the basis for such
termination, (ii) the Company does not cure such circumstances within 30 days
following such notice, and (iii) Executive terminates employment no later than
the date specified in Section 4(f). For purposes of this Agreement, a ‘Good
Reason Event’ shall mean any of the following which occurs without Executive’s
consent: (A) the assignment to Executive of duties that are significantly
different from, and that result in a substantial diminution of, the duties
provided for in Section 2(b), (B) a material reduction in the rate of
Executive’s Base Salary or (C) a material breach by the Company of this
Agreement.”



--------------------------------------------------------------------------------

3. By substituting the following for Section 4(e) of the Agreement:

“(e) Notice of Termination. Any termination of Executive’s employment by the
Company pursuant to Section 4(a), 4(b) or 4(c), or by Executive pursuant to
Section 4(d) or otherwise shall be communicated by a written Notice of
Termination addressed to the other parties to this Agreement. A “Notice of
Termination” shall mean a notice stating that Executive’s employment with the
Company has been or will be terminated and the specific provisions of this
Section 4 under which such termination is being effected.

4. By substituting the following for clauses 4(f)(ii) and (iii) of the
Agreement:

“(ii) if Executive’s employment is terminated by the Company or by Executive
other than for Good Reason, the latest of (A) the date on which Notice of
Termination is given as contemplated by Section 4(e), (B) the date of
termination specified in such notice and (C) the date of any applicable cure
period ends (if such matter is not cured within such period) or (iii) if
Executive’s employment is terminated by Executive for Good Reason, the later of
(A) the date specified in the Notice of Termination (which date shall be no
later than 30 days after the expiration of the cure period), and (B) the date
the cure period ends (if the Good Reason Event is not cured within such
period).”

5. By renumbering clauses 4(g)(i) (i), (ii) and (iii), respectively, as clauses
4(g)(i) (A), (B) and (C), respectively, of the Agreement; and by adding the
following as the last sentence of clause 4(g)(i):

“Payments under clauses (A) and (B) shall be paid within 30 days following
Executive’s termination of employment.”

6. By substituting the following for clause 4(g)(ii) of the Agreement:

“(ii) In the event of a termination of Executive’s employment by the Company
Without Cause or a termination by Executive of his employment for Good Reason,
in either such case during the Employment Period (any such termination, a
‘Qualifying Termination’), the Company shall pay to Executive (or, following his
death, to Executive’s estate, beneficiaries or legal representative), as
liquidated damages in respect of claims based on provision of this Agreement,
his Base Salary at the rate in effect hereunder immediately prior to the
Qualifying Termination, which amount shall be payable in installments on the
Company’s regular payroll dates for the Severance Period (as defined below)
commencing with the first payroll period following the 30th day following the
Qualifying Termination (the ‘Severance Payments’); provided, that no Severance
Payments shall be made to Executive under this Agreement unless, as of the 30th
day following the Qualifying Termination, the Release Requirements (as defined
below) are satisfied. If and to the extent the Severance Payments are not
subject to section 409A of the Internal Revenue Code of 1986, as amended (the
‘Code’), the Company may, within two and one-half months after such Qualifying
Termination and after the Release Requirements are satisfied, pay to Executive,
in a

 

2



--------------------------------------------------------------------------------

single lump sum and in satisfaction of the Company’s obligations under this
Section 4(g)(ii), an amount equal to the present discounted value (calculated
suing a discount rate equal to the applicable Federal rate (as defined in
section 1274(d) of the Code) of the installments of the Severance Payments then
remaining to be paid to Executive pursuant to this Section 4(g)(ii). The
‘Release Requirements’ will be satisfied only if Executive executes a general
release of all claims in form and substance satisfactory to the Company, the
revocation period required by applicable law has expired without Executive’s
revocation of the release and the release has become effective.

7. By adding the following as the last sentence of clause 4(g)(v) of the
Agreement:

“With respect to any amounts that are subject to section 409A of the Code, the
foregoing provision shall be interpreted and administered in accordance with
section 409A of the Code and shall not result in an offset or substitution of
any amount in violation of section 409A of the Code.”

8. By deleting the words “in the case of any other termination of employment”
from the first sentence of Section 5(b) of the Agreement and by deleting the
requirement to send copies of notices or other communications to the parties
listed below clause (ii) of Section 8(h) of the Agreement.

9. By adding the following as new Section 9 of the Agreement immediately after
Section 8 thereof:

“9 Special Section 409A Rules

Notwithstanding any other provision of this Agreement to the contrary, if any
payment or benefit hereunder is subject to section 409A of the Code, and if such
payment or benefit is to be paid or provided on account of Executive’s
termination of employment (or other separation from service or termination of
employment):

(a) and if Executive is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code) and if any such payment or benefit is required to be
made or provided prior to the first day of the seventh month following
Executive’s separation from service or termination of employment, such payment
or benefit shall be delayed until the first day of the seventh month following
Executive’s separation from service; and

(b) the determination as to whether Executive has had a termination of
employment (or separation from service) shall be made in accordance with the
provisions of section 409A of the Code and the guidance issued thereunder
without application of any alternative levels of reductions of bona fide
services permitted thereunder.”

10. By assigning all of the rights and obligations of the Company under the
Agreement to Harbor Point Re Bermuda pursuant to Section 8(a) of the Agreement
upon which Harbor Point Re Bermuda shall be considered for all purposes “the
Company” under the Agreement and this Amendment.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has duly executed this Amendment by its
authorized representative, and Executive has hereunto set his hand, in each case
effective as of December 31, 2008.

 

HARBOR POINT SERVICES, INC. By:  

 

Its:  

 

HARBOR POINT RE LIMITED By:  

    

EXECUTIVE

 

 

4